Citation Nr: 0823703	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a higher rating for left knee disability, 
rated as noncompensably disabling prior to December 16, 2005, 
and as 30 percent disabling thereafter.

Entitlement to service connection for a low back disability.

Entitlement to service connection for human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983 and from August 1986 to May 1995.  Thereafter, 
he served in the Army National Guard until April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to a higher rating for his 
service-connected left knee disability.  He also claims 
entitlement to service connection for a low back disability 
and for HIV infection because they were both incurred during 
service.  

With respect to the veteran's claim of entitlement to a 
higher rating for his left knee disability, the Board notes 
that the left knee disability is rated as noncompensably 
disabling prior to December 15, 2005, and as 30 percent 
disabling thereafter.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

In the instant case, the veteran has not been provided 
sufficient notice under Vazquez-Flores.  Thus, on remand, 
corrective notice can be provided. 

With regard to the veteran's claimed back disability, the 
service treatment records show that while serving on active 
duty in May and June 1982, the veteran was seen for 
complaints of low back pain.  Furthermore, a September 2000 
report of medical history notes that the veteran indicated he 
used a brace for back support.  An October 2000 MRI of the 
lumbar spine indicated minimal degenerative disc disease, L5-
S1, with probable annular fissure or tear and small disc 
bulge but no significant canal or neural foraminal narrowing 
at any level.  A January 2001 VA progress note indicates a 
diagnosis of low back pain due to mild degenerative changes 
and mild left L-5 radiculopathy.  The record also contains a 
March 2002 medical note and an April 2002 follow-up note 
describing the veteran's complaints of back pain after 
lifting a box.  X-ray studies of the spine from April and May 
2002 are within normal limits.  

The record reflects that the veteran has a current diagnosis 
of lower back sprain/strain with radicular symptoms involving 
the left leg.  However, he has never been afforded a VA 
examination to determine the etiology of his current back 
disability.  Therefore, such an exam is warranted.

With respect to the veteran's claim for service connection 
for HIV, the service treatment records show that the veteran 
was initially diagnosed with HIV in September 2000, during 
his Army National Guard service.  The personnel records in 
the claims folder indicate that from April 22, 2000, to April 
21, 2001, the veteran's service was characterized as "Army 
National Guard Active Duty under Title 32 U.S.C., State 
Controlled."  The personnel records also note that the 
veteran earned 365 active duty points during this time 
period.  There are no further clarifying personnel records in 
the claims folder which show whether this period of service 
was federalized service or service under the command of the 
state governor.  

In Allen v. Nicholson, 21 Vet. App. 54 (2007), the Court of 
Appeals for Veterans Claims noted that the Army National 
Guard is only a reserve component "while in the service of 
the United States."  10 U.S.C.A. § 10106.   Section 12401 of 
title 10, U.S. Code, provides that "members of the Army 
National Guard of the United States and the Air National 
Guard of the United States are not in active Federal service 
except when ordered thereto under law."  10 U.S.C. § 12401.  
Thus, a member of the National Guard holds a status as a 
member of the federal military or the state militia, but 
never both at once.  See Perpich v. Department of Defense, 
496 U.S. 334 (1990) ("[National Guard members] now must keep 
three hats in their closets--a civilian hat, a state militia 
hat, and an army hat--only one of which is worn at any 
particular time.").  In Perpich, the Supreme Court discussed 
the dual scheme of the state and federal National Guard 
systems and stated: 

Since 1933 all persons who have enlisted in a 
state National Guard unit have simultaneously 
enlisted in the National Guard of the United 
States.  In the latter capacity they became a part 
of the Enlisted Reserve Corps of the Army, but 
unless and until ordered to active duty in the 
Army, they retain their status as members of a 
separate state Guard unit.  Id. at 345. (emphasis 
added).

The U.S. Court of Appeals for the Federal Circuit interpreted 
Perpich to stand for the proposition that "members of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [and that a]t all other times, National Guard members 
serve solely as members of the State militia under the 
command of a state governor."  Clark v. United States, 322 
F.3d 1358, 1366 (Fed. Cir. 2003) (emphasis added).  

Pursuant to 38 C.F.R. § 3.6(c)(3), Federal active duty for 
training includes full-time duty performed by members of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505.  

Therefore, further development is required in order to 
determine whether the veteran's service in the Army National 
Guard from April 22, 2000, to April 21, 2001, was federalized 
service.  In this regard, the Board notes that the RO made a 
request to obtain the veteran's personnel file; however, the 
claims file contains only a few personnel records and there 
is no response documenting whether the entire personnel file 
was available.

Additionally, the Board notes that in his April 2004 claim 
the veteran stated that he was diagnosed with HIV at the 
Bodine Clinic in Philadelphia in September 2002.  It does not 
appear that the VA took any development action with respect 
to this information.

Finally, the last treatment records in the file are dated in 
January 2003.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) advising the veteran that, to 
substantiate a claim for a higher rating, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

The letter should also ask the veteran to 
provide his medical records from the 
Bodine Clinic, or submit the appropriate 
authorization forms so that VA can obtain 
the records.

2.  Obtain VA treatment records from the 
Philadelphia VA healthcare system dating 
since January 2003.

3.  Undertake all appropriate 
development to obtain a copy of the 
veteran's entire personnel file, and 
associate it with the claims folder.  
All efforts to obtain this information 
should be documented and any negative 
response(s) should be recorded.

4.  Request verification of the 
veteran's Army National Guard service 
from April 22, 2000, to April 21, 2001, 
to determine if it was federalized 
service (to include full time service 
under 32 U.S.C. §§ 316, 502, 503, 504, 
or 505), through official sources.  All 
efforts to obtain such information 
should be documented and any negative 
response(s) should be recorded.

5.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
nature and etiology of any current low 
back disability.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to whether any 
current low back disorder is at least as 
likely as not (ie., a 50 percent or 
better probability) etiologically related 
to the veteran's active military service 
from February 1980 to February 1983 or 
from August 1986 to May 1995.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




